Citation Nr: 0914300	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to an increased rating for service-connected 
residuals of a left wrist fracture, currently rated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training from 
August 1962 to April 1963 and served on active duty from 
December 1964 to September 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for a right knee disorder and granted an 
increase in evaluation, to a 10 percent disability rating, 
for service-connected residuals of a left wrist fracture, 
effective March 19, 2002.  Service connection had originally 
been granted for residuals of left wrist fracture in the 
September 1968 rating decision and evaluated at 0 percent 
disabling, effective September 7, 1968.  In February 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, that having 
been accomplished, it now returns to the Board for appellate 
review.

In his substantive appeal, the Veteran referred to several 
medical conditions for the first time, including, trauma to 
his teeth, a nose fracture, and arthritis to his right wrist.  
These issues have been reviewed by the RO in a separate 
rating decision.  See February 2005 rating decision.  None of 
these issues is inextricably intertwined with the issues now 
on appeal, see Harris v. Derwinski, 1 Vet. App. 180 (1991), 
and none of these issues has been developed or certified for 
appeal.  38 U.S.C.A. § 7105(a) (West 1991).  Therefore, these 
issues are not under consideration in this instance.


FINDINGS OF FACT

1.  A September 1969 RO decision denied the appellant's claim 
for entitlement to service connection for residuals of a 
right knee injury.

2.  Evidence associated with the claims file after the last 
final denial in September 1969 is new evidence, however, 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim and is therefore not material.

3.  The service-connected left wrist disability is manifested 
by complaints of constant pain, stiffness, and swelling; 
there is objective evidence of limitation of motion of the 
left wrist (palmar flexion to 50 degrees, dorsiflexion to 60 
degrees, radial deviation to 10 degrees, and ulnar deviation 
to 25 degrees).


CONCLUSIONS OF LAW

1.  The September 1969 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since September 1969 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for a right knee disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fracture of the left wrist have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in August 2002 and March 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

With respect to the appellant's request to reopen the 
previously disallowed claim of service connection for a right 
knee disorder, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The March 2007 
letter provided this notice.

With respect to the issue of an increased disability rating 
for residuals of a left wrist fracture, during the pendency 
of this appeal, the Court issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the March 2007 VCAA notice letter.  Specifically, the 
March 2007 letter informed the Veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2007 letter provided 
the Veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2007 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the April 2004 statement of the 
case.  

The Board also acknowledges the March 2007 letter did not 
specifically inform the Veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the Veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the Veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his July 2008 VA 
examination the Veteran stated that his left wrist condition 
makes it more difficult for him to perform occupational 
duties, like typing and lifting objects.  Additionally, 
various letters from friends and colleagues stated that the 
Veteran's physical limitations interfere with his ability to 
effectively discharge his duties as an administrator at a 
high school.  Under these circumstances, the Board finds that 
any VCAA notice error with respect to this provision of first 
element notice is non-prejudicial to the Veteran, and that 
the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

Additionally, the Board notes that on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2007 VCAA letter provided such notice.

The Board observes that the March 2007 letter was sent 
subsequent to the agency decision in October 2002.  However, 
the Board finds that any timing defect with regard to VCAA 
notice was harmless error.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this regard, the notice provided to the Veteran 
by this letter fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a 
September 2008 supplemental statement of the case was 
provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.   
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Post-service VA treatment records and reports have been 
obtained, as have private treatment records.  The Veteran was 
afforded a VA examination in July 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Analysis

A.  New and Material Evidence-Right Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  A veteran is 
presumed to be in sound condition when examined and accepted 
into service except for defects or disorders noted at that 
time.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing injury 
or disease is considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for a right knee disorder.  
This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for a 
right knee disorder, which was denied, initially, in a 
September 1968 RO decision and subsequently, in the September 
1969 RO decision.  As such, it is appropriate for the Board 
to consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

At the time of the prior final denial in this matter, as 
issued in a September 1969 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records from June 1962 through September 1968 and a 
December 1968 Compensation and Pension (C&P) Examination, 
including x-ray reports.  The Veteran did not appeal this 
decision, and the September 1969 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

The Veteran's initial claim of entitlement to service 
connection for a right knee disorder was denied by RO rating 
decision dated September 1968.  This rating decision 
indicated that the basis for the RO's denial was that the 
Veteran had injured his knee prior to service and while he 
had been treated for the condition while in service, his 
period of service was not found to have aggravated the 
condition given the absence of a superimposed injury.  The 
Veteran did not timely appeal this decision; therefore, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  The Board notes that subsequently, in the 
September 1969 rating decision, the RO again denied the 
Veteran's request to reopen his claim for a right knee 
disorder because the knee injury pre-existed service and had 
not been aggravated by service.  As stated above, the Veteran 
did not timely appeal the RO's decision in September 1969; 
therefore, it became final.  Id.

In March 2002, the Veteran filed to reopen his claim for 
entitlement to service connection for a right knee disorder.  
An October 2002 RO rating decision denied the Veteran's 
application to reopen due to lack of new and material 
evidence.  The Veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the October 2002 rating decision includes 
private treatment records, and various statements in support 
of the Veteran's claim. 

The Board has carefully reviewed the newly submitted 
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.

The Board acknowledges that new medical evidence was obtained 
in regards to the Veteran's claim for a right knee disorder.  
The RO obtained private treatment reports, dated December 
2002, which note a diagnosis of degenerative arthritis of the 
right knee.  Included with the private treatment reports are 
x-ray reports revealing that the Veteran has prominent 
degenerative changes and evidence of joint effusion in the 
right knee.  In addition to the medical evidence, there are 
various letters from friends and colleagues noting the 
effects of the Veteran's physical limitations on his ability 
to discharge his duties as a high school administrator.  The 
letters note that the Veteran's knee causes him a great deal 
of pain and limits his ability to walk.  The Board finds that 
this evidence is new as it has not been previously 
considered.  However, as will be explained below, the 
evidence, while new, is not material.  

With respect to the basis for the September 1969 RO denial, 
the Board observes that none of the newly submitted evidence 
demonstrates that the Veteran's knee disorder was aggravated 
by service or that he had a specific new injury to his right 
knee while in service.  The Board notes that the Veteran's 
service treatment records contain many complaints regarding 
his right knee, however it is noted that all of the recurring 
pain in the Veteran's right knee is due to a knee injury that 
occurred prior to entry into service.  Therefore any new 
evidence produced would have to demonstrate the existence of 
a superimposed injury or that the Veteran's pre-existing 
injury has been aggravated by service in order to be 
considered material.  As the new evidence produced shows 
current degenerative changes, but not that those changes are 
the result of in-service aggravation of the pre-existing 
injury, the Board finds that the new evidence provided by the 
Veteran does not meet the above requirement and therefore 
cannot be considered material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the September 1969 RO decision demonstrates that 
the Veteran's right knee disorder was aggravated by his 
military service.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor 
raises the reasonable possibility of substantiating the 
Veteran's underlying claim, his request to reopen the 
previously disallowed claim of entitlement to service 
connection for a right knee disorder is denied.  38 C.F.R. § 
3.156(a).

B.  Increased Rating-Left Wrist

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

The Veteran's service-connected left wrist disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5215.  38 C.F.R. § 4.27 provides 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.

The Veteran contends that his disability warrants a higher 
rating.  After a careful review of the evidence, the Board 
finds that the Veteran has not met the criteria for a rating 
in excess of 10 percent for his left wrist disability, as 
further discussed below.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A normal range of wrist motion is defined as follows:  from 0 
degrees to 70 degrees of dorsiflexion (extension); from 0 
degrees to 80 degrees of palmar flexion; from 0 degrees to 20 
degrees of radial deviation; and, from 0 degrees to 45 
degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

The evidence of record shows that the Veteran is right-
handed, so impairment of his left wrist is rated as 
impairment of the minor upper extremity.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, limitation of motion of the 
minor (non-dominant) wrist is rated as 10 percent disabling 
when palmar flexion is limited in line with the forearm, or 
when dorsiflexion is less than 15 degrees.

When the limitation of motion is not great enough to warrant 
assignment of a compensable rating under Diagnostic Code 
5215, a 10 percent rating is applied under the general rating 
criteria of Diagnostic Code 5003, in which a noncompensable 
limitation of motion of a major joint or group of minor 
joints warrants a 10 percent evaluation when there is 
objective confirmation, by findings, of swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In this case, the Veteran's left wrist disability is 
evaluated at the maximum rating for arthritis and for 
limitation of wrist motion pursuant to Diagnostic Codes 5003, 
5010, 5215.  However, the Board must consider whether a 
rating in excess of 10 percent is available under an 
alternative diagnostic code, specifically 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214, which provides for assignment 
of a 30 percent rating for favorable ankylosis of the major 
wrist in 20 degrees to 30 degrees dorsiflexion, and a 40 
percent rating for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating under that 
diagnostic code requires unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation.

After a careful review of the evidence, the Board finds that 
the clinical findings do not support a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5214.  The medical record, to 
include the July 2008 VA examination report, in this case 
does not show ankylosis.  Palmar flexion was to 50 degrees, 
dorsiflexion to 60 degrees, radial deviation to 10 degrees, 
and ulnar deviation to 25 degrees.  As the Veteran's left 
wrist is not immobile, as he has the ability to move it, 
albeit in a limited fashion, the range of motion findings do 
not demonstrate ankylosis.  As such, assignment of a 30 
percent rating under Diagnostic Code 5214 is not warranted, 
as the objective evidence does not show actual ankylosis or 
motion so limited as to be the functional equivalent of an 
ankylosed wrist.

As discussed above, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, there is no objective medical 
evidence showing that the Veteran has additional functional 
loss warranting an increased disability rating.  As indicated 
in the July 2008 VA examination and statements made by the 
Veteran, he does have some limitation of function of the left 
wrist as a result of the in-service fracture.  The Veteran 
indicated that he has constant, severe pain on motion, as 
well as stiffness, weakness, and swelling in the left wrist.  
These conditions reportedly make it difficult for the Veteran 
to perform his duties as a high school administrator and to 
enjoy favorite hobbies, because it limits his ability to 
type, lift objects, and hold tools.  Upon examination, it is 
noted that the Veteran complained of severe pain throughout 
all movements of the left wrist on repetitive testing.  The 
examiner notes, however that repetitive testing did not show 
evidence of weakness or incoordination.  The examiner 
diagnosed the Veteran with left dorsal intercalated segmental 
instability after noting that x-rays taken in April 2007 
demonstrate a worsening dorsal intercalated segment 
instability of the scapholunate articulation.  As noted 
above, the rating schedule does not require a separate rating 
for pain.  In this case, the assignment of a 10 percent 
disability rating adequately compensates the Veteran for his 
service-connected left wrist disability.  He has slight 
limitation of motion of the left wrist and pain, but, as 
noted above, there is no evidence that the wrist is 
ankylosed.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating.  The Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the Veteran's disability in his favor.  
There are no objective findings indicating an increased level 
of disability, such as swelling, deformity, instability, or 
muscle atrophy, and he has slight limitation of motion of the 
wrist.  The Board has considered all other potentially 
applicable diagnostic codes, as discussed above, and the 
criteria for an increased evaluation have not been met.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the Veteran's service-connected 
recurrent pain and swelling of the left wrist as a review of 
the record, to include the medical evidence, fails to reveal 
any additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

Furthermore, the Board notes that there is no evidence of 
record that the Veteran's residuals of the left wrist 
fracture warrants an initial rating higher than 10 percent on 
an extraschedular basis.  38 C.F.R. § 3.321(b) (2008).  Any 
limits on the Veteran's employability due to his left wrist 
disability have been contemplated in a 10 percent rating 
under Diagnostic Code 5010-5215.  The evidence also does not 
reflect that the Veteran's left wrist disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's statements that his 
service-connected left wrist is worse than the assigned 
rating.  The Board places significantly more weight on the 
objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected left wrist 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).  As a preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for a right knee 
disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


